           Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 1 of 8

919 THIRD AVENUE NEW YORK, NY 10022-3908




                                                                       Susan J. Kohlmann
June 18, 2019                                                          Tel +1 212 891 1681
                                                                       SKohlmann@jenner.com
VIA ECF

The Honorable Warren W. Eginton
United States District Judge
District of Connecticut
915 Lafayette Boulevard - 2nd Floor Annex
Bridgeport, Connecticut 06604

Re:       Kennedy et al. v. Esper, No. 16-cv-2010 (WWE)

Dear Judge Eginton:

        We represent Plaintiffs in the above-referenced matter. We write to provide the Court
with a status update following Defendant’s production of the administrative record and
supplemental materials (collectively, the “administrative record” or “AR”), ECF Nos. 82, 84–85,
and respectfully to request that the Court authorize additional discovery in this action and direct
the parties to confer on a proposed discovery schedule.

        Plaintiffs make this request because the administrative record provides an insufficient
basis for the Court to meaningfully review and assess Plaintiffs’ claims under the Administrative
Procedure Act (“APA”) and the Due Process Clause of the Fifth Amendment challenging the
general course of conduct of the Army Discharge Review Board (“ADRB”) with respect to
Army veterans suffering from post-traumatic stress disorder (“PTSD”), traumatic brain injury
(“TBI”), and other related mental health conditions. Defendant has taken the position that
discovery is not necessary in this case. See ECF No. 76, ECF No. 77. On June 18, 2019, counsel
for both parties spoke by phone and counsel for Defendant confirmed that Defendant’s position
on discovery has not changed. Defendant anticipates filing a response to this letter.

        For the reasons set forth below, Plaintiffs seek leave to commence discovery. In the
alternative, Plaintiffs request that the Court refer this dispute to a magistrate judge for resolution.

I.        Relevant Background

        In 2016, Plaintiffs Stephen M. Kennedy and Alicia J. Carson, Army veterans of the
conflicts in Iraq and Afghanistan respectively, filed this action individually and on behalf of
similarly situated persons. Plaintiffs allege that for years the ADRB has flagrantly failed to
afford veterans suffering from PTSD, TBI, and other mental health conditions the procedural
protections to which they are entitled in the discharge-upgrade process. The ADRB has failed to
afford them these protections despite internal directives to do so—including a memorandum
issued by Secretary of Defense Chuck Hagel (“Hagel Memo”) directing the ADRB to give


CHICAGO    LONDON   L OS ANGELES   NEW YOR K   W ASHINGTON, DC         WWW.JENNER.COM
           Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 2 of 8
                                                                Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                           June 18, 2019
                                                                                                  Page 2


“liberal consideration” to diagnoses and records evidencing PTSD and similar mental health
conditions. Pursuant to the APA and the Due Process Clause, Plaintiffs seek a classwide
injunction to ensure that Defendant consistently applies its own standards in considering class
members’ PTSD when determining whether to upgrade their discharge statuses.

        On December 21, 2018, the Court certified this case as a nationwide class action. ECF
No. 74. The class includes all Army, Army Reserve, and Army National Guard veterans of the
Iraq and Afghanistan era—the period between October 7, 2001, to the present—who: (a) were
discharged with a less-than-Honorable service characterization (including General and Other
than Honorable discharges, but not Bad Conduct or Dishonorable discharges); (b) have not
received upgrades to Honorable; and (c) have diagnoses of PTSD or PTSD-related conditions, or
records documenting one or more symptoms of PTSD or PTSD-related conditions, attributable to
their military service at the time of their discharge. Id. The Court also denied Defendant’s motion
to dismiss. ECF No. 75.

        The parties then turned to the issue of discovery. On March 6, 2019, Plaintiffs filed a
Rule 26(f) Report, which contained a proposed case management plan. See Plaintiffs’ Rule 26(f)
Report, ECF No. 76 (“Rule 26(f) Report”). The same day, Defendant filed a motion for a status
conference, in which Defendant took the position that discovery is not warranted in this case. See
ECF No. 77. On April 5, 2019, the Court, referencing a discovery ruling in Manker v. Spencer,
18-cv-372 (D. Conn. Apr. 5, 2019), ECF. No. 55, ordered Defendant to produce to Plaintiffs “the
full administrative records relevant to the claims of lead plaintiffs in this action in addition to any
relevant policy memoranda, regulations and other documents, to the extent that these documents
might provide background information.” ECF No. 80. The Court also determined that it would
“consider whether discovery is necessary thereafter.” Id. Defendant filed the administrative
record on May 31, 2019. See ECF Nos. 82–85.

        Plaintiffs submit this letter in accordance with the Court’s determination that it would
consider further discovery after production of the administrative record. The record filed by
Defendant does not provide sufficient information to resolve the issues before the Court under
either the APA or the Due Process Clause. First, discovery is necessary to resolve Plaintiff’s
APA claims because the administrative record produced is insufficient for meaningful review of
Plaintiffs’ class claims. Second, regardless of the availability of extra-record discovery under the
APA, Plaintiffs are entitled to discovery on their separate constitutional claims. See, e.g.,
Webster v. Doe, 486 U.S. 592 (1988) (permitting discovery against agency on Fifth Amendment
claims even where an APA claim was barred); cf. Manker v. Spencer, 18-cv-372 (D. Conn. Mar.
2, 2018) (involving a constitutional claim only under the cause of action in the APA, see 5
U.S.C. § 706(2)(B), not directly under the Due Process Clause).

II.       Discovery Is Necessary to Resolve Plaintiffs’ APA Claims.

        The administrative record is insufficient to allow the Court meaningfully to review
Plaintiffs’ APA claims. Even in APA cases, courts routinely permit discovery to supplement the
administrative record “when the reviewing court simply cannot evaluate the challenged action on


CHICAGO    LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
          Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 3 of 8
                                                               Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                          June 18, 2019
                                                                                                 Page 3


the basis of the record before it.” Nat’l Audubon Soc. v. Hoffman, 132 F.3d 7, 14 (2d Cir. 1997)
(citing Florida Power & Light Co., 470 U.S. 729, 744 (1985)); see also Camp v. Pitts, 411 U.S.
138, 142–43 (1973) (noting that discovery, including affidavits and testimony, is appropriate
where there has been a “failure [in the administrative record] to explain administrative action as
to frustrate effective judicial review”).

       That is exactly the case here. Plaintiffs have alleged systemic and systematic failures to
properly implement existing law and guidance in violation of the APA. See Am. Compl., ECF
No. 11 ¶¶ 143–48, 151–52, 164–69. The Army’s systemic failures are not and could not have
been reflected in the administrative record as produced, which consists largely of the discharge
upgrade decisional records of two individual plaintiffs, a few publicly available guidance
documents and policy memos, and a selection of Department of Defense (“DoD”) and Army
operating procedures. See AR Vols. I–III.

       Each part of the administrative record that Defendant has filed is insufficient to allow the
Court to meaningfully consider Plaintiffs’ APA claims.

        First, the records of two individual discharge upgrade applications are insufficient to
resolve Plaintiffs’ claims of systemwide and systematic APA violations across the applications
of thousands of veterans. Where, as here, plaintiffs challenge an agency’s general course of
conduct and not a discrete adjudication, extra-record discovery is necessary because the evidence
pertaining to the challenged conduct is not part of the routine administrative record. See, e.g.,
Milanes v. Chertoff, No. 08-cv-2354, 2008 WL 2073420, at *1 (S.D.N.Y. May 13, 2008)
(allowing extra-record discovery in an APA case where plaintiffs’ claim depended on “a course
of conduct” rather than “a discrete event” discernible in the administrative record); Yakubova v.
Chertoff, No. 06-cv-3203, 2006 WL 6589892, at *4 (E.D.N.Y. Nov. 2, 2006) (holding plaintiffs
in putative APA class action were entitled to discovery to explore reasonableness of agency’s
actions).

        Mr. Kennedy’s individual administrative record consists of his ADRB decisions and
related documents, his military records and personnel file, his applications for a discharge
upgrade or reconsideration of earlier ADRB decisions, and supporting documents that he himself
submitted to the ADRB. See AR 1–270. The administrative record produced for Ms. Carson
similarly consists of her ADRB decisions, military records and Army personnel file, and the
supporting documents Ms. Carson herself submitted to the ADRB. See AR 271–479.

        None of these documents—evidence of two discrete adjudications only—actually shed
light on the agency actions Plaintiffs challenge under the APA. This case is not a challenge to the
outcomes of individual discharge upgrade applications, but rather a challenge to the ADRB’s
policies, practices, and procedures that result in systemic disparities with respect to thousands of
veterans with PTSD, TBI, and related conditions. See Am. Compl., ECF No. 11 ¶¶ 143–46, 152,
164–68, 181–87; see also Mem. of Decision on Mot. for Class Certification, ECF No. 74 at 12–
13 (“[Q]uestions concerning the procedures in place during the application evaluation—rather



CHICAGO   LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
          Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 4 of 8
                                                               Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                          June 18, 2019
                                                                                                 Page 4


than the merits of individual upgrade application decisions—will render answers common to the
claims of the proposed class members.” (emphasis added)).

        Second, the supplemental “background” policy materials Defendant provided as part of
the administrative record do not enable the Court to review the Army’s on-the-ground
implementation of those policies. These materials do not and cannot address Plaintiffs’ claims,
which concern the ADRB’s widespread failure to “adhere[] to the directive of the Hagel Memo”
in practice. See Mem. of Decision on Mot. for Class Certification, ECF No. 74 at 15; see also
Am. Compl., ECF No. 11 ¶ 152 (alleging a pattern and practice of arbitrary adjudication or the
existence of an undisclosed Army policy); id. ¶¶ 143–46 (alleging that the Army only cited the
relevant guidance in some of its discharge-upgrade decisions). The application of those policies
by ADRB members in practice cannot be reflected in formal statements of policy alone.

        Indeed, courts have recently held that extra-record discovery is imperative where a court
must determine whether an agency adhered in practice to its obligations. In Damus v. Nielsen,
Judge Boasberg authorized discovery in a provisionally certified Rule 23(b)(2) class action of
detained asylum seekers alleging that U.S. Immigration and Customs Enforcement had failed to
follow internal directives regarding procedures used in adjudicating certain requests for parole
and was instead “engaging in systematic detention” of asylum seekers. 328 F.R.D. 1, 2 (D.D.C.
2018). The court there ordered discovery to discern whether the defendants had violated the
court’s already-granted preliminary injunction ordering the agency to follow its own internal
directives. The same principle—that discovery may be necessary to assess agency behavior that
is not apparent from the administrative record—applies here. Id. at 3.

         Similarly, Plaintiffs here assert that the ADRB fails to comply with agency directives,
namely the Hagel Memo. See, e.g., Am. Compl., ECF No. 11 ¶¶ 166–68, 181–87. This requires
the Court to evaluate evidence regarding whether the ADRB has failed to properly implement its
policies—simply providing the policies themselves is not enough. Discovery might therefore
include, among other materials, interrogatories and document requests regarding Defendant’s
practices related to discharge-upgrade applications and implementation of agency guidance;
depositions of individuals involved with the ADRB’s day-to-day practices with respect to claims
of PTSD, TBI, and related mental health conditions; information regarding training of ADRB
personnel and quality control; and expert discovery on the technical aspects of this case, such as
the statistical landscape of ADRB decisions and the role PTSD and related conditions play in
those decisions.

       The following are a few non-exhaustive examples of how the background materials
provided by Defendant fall short in illustrating the Army’s implementation of its policies:

               Defendant provided a policy memorandum indicating at a high level that the
                Army implemented the Hagel Memo but did not provide any materials detailing
                what steps have been taken to implement it or ensure it is followed in practice.
                See AR 585.



CHICAGO   LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
          Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 5 of 8
                                                               Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                          June 18, 2019
                                                                                                 Page 5


               The only internal training documents contained in the background materials are
                too new to say anything about what training ADRB members received on claims
                based on PTSD and related conditions prior to six months ago. See AR 480, 517
                (PowerPoint presentation dated April 24, 2019, and a short briefing dated
                November 26, 2018).

               Although the Army Military Review Board operating procedures that were
                produced contain sporadic references to PTSD and TBI, they do not provide any
                substantive guidance to Army employees evaluating discharge-upgrade
                applications involving PTSD or TBI, nor do they explain how the Hagel Memo’s
                “liberal consideration” mandate was implemented in practice. See AR 526.

               The operating procedures require that for PTSD/TBI cases, at least one Board
                member must be a physician, psychologist, or psychiatrist but provide no detail on
                who those individuals are, how they are chosen, what they are told about how to
                apply the Hagel Memo and other associated guidance, or how those individuals
                actually evaluate claims of PTSD, TBI, and related mental health conditions in
                practice. See AR 565.

        Third, Defendant compiled these materials as documents that “might provide background
information.” ECF No. 80 (ordering Defendant to produce “any relevant policy memoranda,
regulations and other documents, to the extent that these documents might provide background
information”). Defendant does not contend that these materials comprehensively answer the
questions raised by Plaintiffs’ claims. More importantly, it is unclear what documents Defendant
may have chosen to omit from this compilation. Plaintiffs—and this Court—should not have to
rely on Defendant’s compilation of “background information” as the basis for the Court’s
assessment of its claims. See In re Nielsen, No. 17-3345 (2d Cir. Dec. 27, 2017) (“Allowing the
Government to determine which portions of the administrative record the reviewing court may
consider would impede the court from conducting the ‘thorough, probing, in-depth review’ of the
agency action with which it is tasked.”).

        Fourth, and last, the Court should permit discovery for the additional reason that the
parties simply do not agree about what would constitute the complete administrative record. The
APA requires this Court to conduct “plenary review of the Secretary’s decision, . . . to be based
on the full administrative record that was before the Secretary at the time he made his decision.”
Citizens to Pres. Overton Park v. Volpe, 401 U.S. 402, 420 (1971); see also 5 U.S.C. § 706 (in
evaluating agency action, “the court shall review the whole record”). Thus, when parties dispute
what should be included in the complete administrative record, courts have found additional
discovery necessary to resolve the dispute. See, e.g., Dopico v. Goldschmidt, 687 F.2d 644, 654
(2d Cir. 1982) (granting additional discovery to disabled persons bringing APA claims against
local mass transit officials where parties disputed the limits of the record). In this case, although
Defendant has produced certain policy documents related to the ADRB’s policies, they do not
fully document the agency’s general conduct, current policy approach, or actual practice with
respect to veterans with PTSD and related conditions. Discovery is therefore necessary.


CHICAGO   LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
           Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 6 of 8
                                                                Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                           June 18, 2019
                                                                                                  Page 6


III.      Discovery is Necessary to Resolve the Plaintiffs’ Due Process Claim.

       In addition to their APA claims, Plaintiffs have alleged that Defendant violated the Due
Process Clause of the Fifth Amendment by failing to consistently apply its own discharge
upgrade procedures, thereby denying applicants to the ADRB the opportunity for a meaningful
hearing. See Am. Compl., ECF No. 11 ¶¶ 170–79. The Court has denied the government’s
motion to dismiss these due process claims. See ECF No. 75. Therefore, regardless of the
availability of extra-record discovery under the APA, Plaintiffs are entitled to discovery on these
separate constitutional claims. See, e.g., Webster v. Doe, 486 U.S. 592 (1988) (permitting
discovery against agency on Fifth Amendment claims even where an APA claim was barred).

         It is well established that a “direct constitutional challenge is reviewed independent of the
APA” and provides an additional basis for extra-record discovery. Grill v. Quinn, 2012 WL
174873, at *2 (E.D. Cal. Jan. 20, 2012) (collecting cases). Because courts must “make an
independent assessment of a citizen’s claim of constitutional right when reviewing agency
decision-making,” Porter v. Califano, 592 F.2d 770, 780 (5th Cir. 1979), review of such a claim
is not limited to the record before the agency, and the Court may rely on materials “even though
they were not before the agency upon administrative review,” Rydeen v. Quigg, 748 F. Supp.
900, 906 (D.D.C. 1990). Especially where the administrative record is insufficient to allow
meaningful judicial review of a constitutional claim, courts have not hesitated to adduce
evidence beyond the agency record in order to fulfill these constitutional obligations. See, e.g.,
id. at 906; Saget v. Trump, No. 18-cv-1599, 2019 WL 1568755, at *61 (E.D.N.Y. Apr. 11, 2019)
(considering plaintiffs’ “procedural due process claims based on the full record”); cf. McNary v.
Haitian Refugee Ctr., Inc., 498 U.S. 479, 496 (1991) (recognizing the importance of the
“factfinding and record-developing capabilities of a federal district court” in constitutional
challenges to agency action in which the administrative record proves insufficient).

         As discussed above, this case concerns the Army’s systemwide failure to consistently
implement its policies and procedures. See Am. Compl., ECF No. 11 ¶¶ 170–79. This Court
cannot meaningfully review Plaintiffs’ allegations of systemic failure unless it looks at the
Army’s systemic patterns and procedures. The administrative record as produced, therefore, is
insufficient to evaluate Plaintiffs’ classwide Due Process Clause claims. These documents will
not, for example, allow the Court to determine whether the ADRB’s implementation of the Hagel
Memo and related standards was so inconsistent across the universe of adjudications that it
denied applicants with PTSD and related conditions a meaningful opportunity to present their
cases and be heard in violation of the Due Process Clause. Am. Compl., ECF No. 11 ¶¶ 174–76.
It will not allow the Court to adjudicate whether this failure to implement binding Defense
Department instructions resulted from an undisclosed secret or unofficial policy. See id. Nor will
it allow the Court to assess whether the Army’s frequent loss of service members’ records, which
it has a duty to maintain, has impaired class members’ rights under the Due Process Clause and
should give rise to spoliation-of-evidence-type inferences. See id. ¶ 177. Further, review of
policy documents will yield nothing relevant to assessing the Army’s on-the-ground application
of those policies to class members’ discharge upgrade applications. See id. ¶¶ 172–74.



CHICAGO    LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
           Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 7 of 8
                                                                Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                           June 18, 2019
                                                                                                  Page 7


        A probing inquiry into the Army’s haphazard documentation and inconsistent application
of legal standards, including depositions of ADRB officials and expert testimony, is therefore the
only way to obtain the evidence needed to evaluate Plaintiffs’ Due Process claims. If the Court
limited its review to the administrative record, “it would be impossible to conduct the full and
thorough analysis” that Plaintiffs’ constitutional claim requires. Saget, No. 18-cv-1599, 2019
WL 1568755, at *61 (permitting extra-record discovery against federal agency on plaintiffs’
constitutional claims, including depositions of agency officials).

         Finally, discovery is especially appropriate on a constitutional challenge to the
procedures by which an agency carries out an action, rather than to the outcome of that action.
See McKoy v. Spencer, 16-cv-1313, 2019 WL 400615, at *11 (D.D.C. Jan. 31, 2019) (“If the
[constitutional] challenge to agency action does not require the evaluation of the substance of the
agency’s decision made on the administrative record, then discovery is permissible.”); Bellion
Spirits, LLC v. United States, 335 F. Supp. 3d 32, 43 (D.D.C. 2018); Rydeen v. Quigg, 748 F.
Supp. 900, 906 (D.D.C. 1990). In McKoy, for example, Judge Colleen Kollar-Kotelly permitted
extra-record discovery on a former Navy dentist’s First and Fifth Amendment retaliation and
backpay claims because her claims “d[id] not require the Court to evaluate the substance and the
merit of . . . the agency’s decision” to retract her credentials. Id. at *11. Here, Plaintiffs’
constitutional claims challenge not the outcomes of individual discharge-upgrade adjudications,
but rather the deficient procedures by which the ADRB reached those outcomes. Id. Plaintiffs are
therefore entitled to extra-record discovery because they “challenge the procedures by which
[Defendant] reach[es] its conclusion[s]” in upgrade applications rather than the conclusions
themselves. Bellion Spirits, LLC, 335 F. Supp. 3d at 43.

IV.       The Court Should Enter a Scheduling Order Governing Further Discovery.

         Accordingly, Plaintiffs respectfully request that the Court authorize additional discovery
in this action and direct the parties to confer on a proposed discovery schedule. In the alternative,
Plaintiffs request that the Court refer this dispute to a magistrate judge for resolution.




CHICAGO    LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
          Case 3:16-cv-02010-WWE Document 97 Filed 06/18/19 Page 8 of 8
                                                               Kennedy, et al. v. Esper, No. 16-cv-2010
                                                                                          June 18, 2019
                                                                                                 Page 8


Respectfully,

/s/ Susan J. Kohlmann

Andrew DeGuglielmo, Law Student Intern                            Susan J. Kohlmann, pro hac vice
Samuel Davis, Law Student Intern                                  Jeremy M. Creelan, pro hac vice
Samuel Frizell, Law Student Intern                                Jacob L. Tracer, pro hac vice
Jordan R. Goldberg, Law Student Intern                            Ravi Ramanathan, pro hac vice
Catherine E. McCarthy, Law Student Intern                         William S.C. Goldstein, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                   Jenner & Block LLP
Michael J. Wishnie, Supervising Attorney, ct27221                 919 Third Avenue
Veterans Legal Services Clinic                                    New York, NY 10022-3908
Jerome N. Frank Legal Services Org.                               Tel: (212) 891-1678
Yale Law School†                                                  SKohlmann@jenner.com
P.O. Box 209090
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org

† This letter does not purport to state the views of Yale Law School, if any.




CHICAGO   LONDON   L OS ANGELES   NEW YORK   W ASHINGTON, DC             WWW.JENNER.COM
